Order entered November 15, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-17-01437-CV

                          IN THE INTEREST OF A.D.J., A CHILD

                      On Appeal from the 255th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-16-19730

                                           ORDER
       On the Court’s own motion, we REMOVE this appeal from submission on December 4,

2018. The appeal will be resubmitted in the first quarter of 2019.


                                                      /s/   DAVID L. BRIDGES
                                                            PRESIDING JUSTICE